SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 19341 (AMENDMENT NO. 3) Dejour Energy Inc. (Name of Issuer) Common Shares (Title of Class of Securities) (CUSIP Number) December 31, 2008 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 244866208 13G Page 2of 9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Robert L. Hodgkinson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) R (b) o The group of reporting persons on this Schedule 13G includes: Robert L. Hodgkinson, 7804 Yukon Inc. and Hodgkinson Equities Corp. 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canadian 5 SOLE VOTING POWER NUMBER OF 8,050,000* SHARES 6 SHARED VOTING POWER BENEFICIALLY 2,519,888* OWNED BY 7 SOLE DISPOSITIVE POWER EACH 8,050,000* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 2,519,888* 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,231,818* *Robert L. Hodgkinson beneficially owns 10,231,818 common shares of Dejour Energy Inc., excluding (i) 88,070 common shares held directly by his wife, Lori Kozub Hodgkinson, and (ii) 250,000 common shares issuable upon exercise of presently exercisable stock options granted to Mrs. Hodgkinson by Dejour Energy Inc., as to all of which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Hodgkinson disclaims beneficial ownership.Of the common shares beneficially held by Mr. Hodgkinson, 1,500,000 common shares are held directly by 7804 Yukon Inc., over which Mr. Hodgkinson has sole investment and voting control, and 681,818 common shares issuable pursuant to presently exercisable warrants, are held directly by Hodgkinson Equities Corp, over which Mr. Hodgkinson has sole investment and voting control.Of the remaining common shares beneficially held by Mr. Hodgkinson, 1,550,000 common shares are issuable upon the exercise of presently exercisable stock options granted to Mr. Hodgkinson by Dejour Energy Inc. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*R Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.5% 12 TYPE OF REPORTING PERSON* IN CUSIP No. 244866208 13G Page3 of 9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS 7804 Yukon Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) R (b) o The group of reporting persons on this Schedule 13G includes: Robert L. Hodgkinson, 7804 Yukon Inc. and Hodgkinson Equities Corp. 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Nevada 5 SOLE VOTING POWER NUMBER OF 1,500,000* SHARES 6 SHARED VOTING POWER BENEFICIALLY Not applicable OWNED BY 7 SOLE DISPOSITIVE POWER EACH 1,500,000* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH Not applicable 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,500,000* *Robert L. Hodgkinson beneficially owns 10,231,818 common shares of Dejour Energy Inc., excluding (i) 88,070 common shares held directly by his wife, Lori Kozub Hodgkinson, and (ii) 250,000 common shares issuable upon exercise of presently exercisable stock options granted to Mrs. Hodgkinson by Dejour Energy Inc., as to all of which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Hodgkinson disclaims beneficial ownership.Of the common shares beneficially held by Mr. Hodgkinson, 1,500,000 common shares are held directly by 7804 Yukon Inc., over which Mr. Hodgkinson has sole investment and voting control, and 681,818 common shares issuable pursuant to presently exercisable warrants, are held directly by Hodgkinson Equities Corp, over which Mr. Hodgkinson has sole investment and voting control.Of the remaining common shares beneficially held by Mr. Hodgkinson, 1,550,000 common shares are issuable upon the exercise of presently exercisable stock options granted to Mr. Hodgkinson by Dejour Energy Inc. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*þ Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 1.0% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 244866208 13G Page4 of 9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Hodgkinson Equities Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) R (b) o The group of reporting persons on this Schedule 13G includes: Robert L. Hodgkinson, 7804 Yukon Inc. and Hodgkinson Equities Corp. 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 681,818* SHARES 6 SHARED VOTING POWER BENEFICIALLY Not applicable OWNED BY 7 SOLE DISPOSITIVE POWER EACH 681,818* REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH Not applicable 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 681,818* *Robert L. Hodgkinson beneficially owns 10,231,818 common shares of Dejour Energy Inc., excluding (i) 88,070 common shares held directly by his wife, Lori Kozub Hodgkinson, and (ii) 250,000 common shares issuable upon exercise of presently exercisable stock options granted to Mrs. Hodgkinson by Dejour Energy Inc., as to all of which, pursuant to Rule 13d-4 under the Securities Exchange Act of 1934, as amended, Mr. Hodgkinson disclaims beneficial ownership.Of the common shares beneficially held by Mr. Hodgkinson, 1,500,000 common shares are held directly by 7804 Yukon Inc., over which Mr. Hodgkinson has sole investment and voting control, and 681,818 common shares issuable pursuant to presently exercisable warrants, are held directly by Hodgkinson Equities Corp, over which Mr. Hodgkinson has sole investment and voting control.Of the remaining common shares beneficially held by Mr. Hodgkinson, 1,550,000 common shares are issuable upon the exercise of presently exercisable stock options granted to Mr. Hodgkinson by Dejour Energy Inc. 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*þ Not Applicable 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.4% 12 TYPE OF REPORTING PERSON* CO CUSIP No. 244866208 13G Page5 of 9 Pages Item 1 (a). Name of Issuer: Dejour Energy Inc. Item 1 (b). Address of Issuer’s Principal Executive Offices: 598 – 999 Canada Place Vancouver, B.C. V6C 3E1 Canada Item 2 (a). Name of Person Filing: Robert L. Hodgkinson (“Hodgkinson”) 7804 Yukon Inc. (“Yukon”) Hodgkinson Equities Corp. (“Equities”) Item 2 (b). Address of Principal Business Office or, if None, Residence: 598 – 999 Canada Place Vancouver, B.C. V6C 3E1 Canada Item 2 (c). Citizenship: Hodgkinson: Canadian Yukon: Nevada Equities: British Columbia, Canada Item 2 (d). Title of Class of Securities: Common Shares Item 2 (e). CUSIP Number: Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not Applicable Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. (a) Amount beneficially owned: See item 9 on the cover pages (b) Percent of Class: See item 11 on the cover pages CUSIP No. 244866208 13G Page6 of 9 Pages (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: See items 5 – 8 on cover pages Item 5. Ownership of Five Percent or Less of a Class If the statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable Item 8. Identification and Classification of Members of the Group See Exhibit 2 hereto. Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certifications Not Applicable CUSIP No. 244866208 13G Page7 of 9 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct on February 13, 2014. /s/ Robert L. Hodgkinson Robert L. Hodgkinson 7 By:/s/ Robert L. Hodgkinson Name:Robert L. Hodgkinson Title:President HODGKINSON EQUITIES CORP. By:/s/ Robert L. Hodgkinson Name:Robert L. Hodgkinson Title:President CUSIP No. 244866208 13G Page8 of 9 Pages Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Schedule13G (including amendments thereto) with respect to the common shares of Dejour Energy Inc. and further agree that this Joint Filing Agreement be included as an exhibit to such joint filing. Dated: February 13, 2014 /s/ Robert L. Hodgkinson Robert L. Hodgkinson 7 By: /s/ Robert L. Hodgkinson Name: Robert L. Hodgkinson Title: President HODGKINSON EQUITIES CORP. By: /s/ Robert L. Hodgkinson Name: Robert L. Hodgkinson Title: President CUSIP No. 244866208 13G Page9 of 9 Pages Exhibit 2 IDENTIFICATION OF MEMBERS OF THE GROUP Robert L. Hodgkinson 7804 Yukon Inc. Hodgkinson Equities Corp.
